Citation Nr: 1455084	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In March 2012, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

The Board remanded the Veteran's claims in March 2012 to obtain pertinent treatment records and to schedule him for a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  

Although the Veteran's VA treatment records were associated with the claims file, pertinent audiometry results do not appear to have been included.  Specifically, at his October 2011 hearing, the Veteran testified that he received two hearing tests at the Iowa City VA Medical Center.  Hearing Tr. at 7.  The VA treatment records associated with the claims file pursuant to the Board's remand indicate that the Veteran had audiometry completed in December 2007 and March 2009.  However, the VA records do not contain the actual audiometry results.  To the extent these audiometry results may be pertinent to the Veteran's claims, they should be secured.

Although the Veteran was afforded an additional VA examination in May 2012, the examiner's opinion is inadequate and a clarifying medical opinion is required.  Specifically, the May 2012 VA examiner did not convert the Veteran's in-service audiometric test results to the International Standards Organization - American National Standards Institute (ISO-ANSI) standard.  As a result, the examiner incorrectly found that the Veteran entered service with normal hearing in his right ear and that he separated from service with normal hearing in both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss).  

In addition, while the examiner concluded that the Veteran's pre-existing left ear hearing loss was aggravated beyond the normal progression of the disease while on active duty, she did not provide any rationale for this opinion.  Instead, when prompted to provide a rationale for her opinion, the examiner simply reiterated that the Veteran entered service with a pre-existing left ear hearing impairment.  As a result, the VA examiner's opinion is incomplete and inadequate. 

Finally, the VA examiner concluded that the Veteran's tinnitus is not related to his active duty service because the Veteran's complaints of in-service ear trouble were not documented in his service treatment records.  As noted in the Board's March 2012 remand, the Veteran's DD 214 shows that his military occupational specialty was Infantry Operations and Intelligence Specialist, that he served in Vietnam, and that he was awarded the Combat Infantryman's Badge.  In view of this information, the Board found that the Veteran engaged in combat with the enemy and his exposure to loud noise is consistent with the circumstances, conditions, or hardships of such combat.  As a result, the Veteran was likely exposed to loud noise even though there is no official documentation of noise exposure in his service records. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the reports of audiometry testing completed at the Iowa City VA Medical Center in December 2007 and March 2009.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request a records review and medical opinion from the examiner who completed the May 2012 audiometric examination (or another appropriate or similarly qualified examiner if the May 2012 examiner is unavailable).  The entire claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

For purposes of this remand, the reviewing clinician must accept as true the Veteran's statements that he has experienced ringing in his ears since service.  The clinician must also accept as true the Veteran's statements that he was exposed to combat noise during service, including one explosion that caused his ears to bleed, decreased hearing, and a ringing in his head.

The reviewing clinician should provide opinions as to the following questions:

(a)  Did the Veteran's preexisting bilateral hearing loss permanently increase in severity during active service?  (Please comment on the January 1965 and November 1965 examination reports and the September 1967 separation examination report.  Also, the reviewing clinician is reminded that the in-service audiometric findings were reported using the ASA standard and not the ISO-ANSI standard.)

(b)  If there was a permanent increase in severity in the Veteran's preexisting bilateral hearing loss, then was the permanent increase in severity clearly and unmistakably due to the natural progression of the disability?

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has current tinnitus that is causally related to in service exposure to noise, or is otherwise causally related to service?

The reviewing clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the clinician determines that a decision cannot be made without resort to mere speculation, then it should be clear in the clinician's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



